Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Interpretation
Throughout Applicant’s claims, the term “water ion generating device” is used.  As best understood from the specification, this “water ion generation device” is nothing more than a heat exchanger that has the ability to raise the temperature of a fluid and will be examined as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2003/0233788) in view of Sack (US 4,097,360) and Kawamura (JP 2000065312A with references made to the machine translation).
Regarding claim 1, Lewis discloses a triphase organic matter pyrolysis system comprising: 
a feeding device (42) delivering organic matters; 
a steam generating device (16) providing a saturated steam stream (conduit 18); 
a water ion generating device (38, which is a burner and produces superheated steam, paragraph 66) connected with the steam generating device (see Fig. 3 which illustrates a fluid connection between the steam generating device 16 and the water ion generating device 38), and receiving and heating the saturated steam into a superheated steam which is dissociated and transferred into water ions (paragraph 68); 
a pyrolysis and carbonization reaction device (48) connected with the preheating device and the water ion generating device (see Fig. 3 which illustrates a fluid connection between these units), to receive the organic matters (via conduit 42) and the water ions of the water ion generating device (water ions travel from heater 38 into chamber 48), the pyrolysis and carbonization reaction device treating the water ions and the organic matters under an atmospheric pressure and an anaerobic state by reactions of molecular scission, pyrolysis and carbonization, to form carbon residues and gas-liquid wastes; 
a heat recycle device (54) connected with the pyrolysis and carbonization reaction device (see Fig. 3 where the effluent of 48 goes to 54), to recycle and transmit a heat energy produced during operation of the pyrolysis and carbonization reaction device and a residual heat energy of the gas-liquid wastes to the preheating device; 
a gas-liquid separation device (62) connected with the heat recycle device (via conduits 56 and 60) and the pyrolysis and carbonization reaction device (see Fig. 3 which illustrates a fluid connection between these units), to receive waste water and waste gases that are separated from the gas-liquid wastes (liquids are collected via conduit 66 and and gases via outlet 68); and 
a gas purifying device (70, distillation, paragraphs 84-86) connected with the gas-liquid separation device, and decomposing the waste gases into a harmless gas which is drained outward;
a heater (burner 38) connected with, the steam generating device (the heater 38 is fluidly and thermally connected with the steam generating device 16, see Fig. 3), the water ion generating device (the heater 38 is fluidly and thermally connected with the water ion generating device 38, see Fig. 3), and the pyrolysis and carbonization reaction device respectively (the heater 38 is fluidly and thermally connected with the pyrolysis and carbonization reaction device, 42), to produce a heat energy; and
a controller (see paragraph 68 which discloses a controller) connected with the heater (connected to burner, as described in paragraph 68), and controlling heating parameters of the preheating device, the steam generating device, the water ion generating device, and the pyrolysis and carbonization reaction device respectively (such a limitation does not add structure to the claimed controller as there is a lack of the term “a controller adapted to” or “a controller configured to”);
wherein: 
the feeding device delivers the organic matters into the preheating device to perform a preheating process; 
the preheated organic matters of the preheating device are delivered into the pyrolysis and carbonization reaction device; 
water is filled into the steam generating device which heats the water to produce a saturated steam; 
the saturated steam of the steam generating device is delivered into the water ion generating device which heats the saturated steam to produce a superheated steam which is dissociated and transferred into water ions; 
the water ions of the water ion generating device are delivered into the pyrolysis and carbonization reaction device; 
an interior of the pyrolysis and carbonization reaction device is under an atmospheric pressure and is disposed at an anaerobic state; 
the water ions cut, dissociates and carbonizes the organic matters in the pyrolysis and carbonization reaction device to form the carbon residues and the gas-liquid wastes; 
the heat energy is recycled by the heat recycle device and is delivered into the preheating device; and 
the gas-liquid wastes are processed by the gas-liquid separation device and the gas purifying device to form gas and liquid that are harmless. 
Lewis, however, does not explicitly disclose a preheating device that is configured to preheating the feed stream.
Sack also discloses pyrolysis system (see abstract).

As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to transfer at least a portion of the heat obtained in the pyrolyzer to the feed stream to enhance yields and more efficiently utilize the heat within the system.
Furthermore, Lewis teaches a burner to generate the heat needed to produce a superheated steam stream.  Lewis, however, does not teach an electromagnetic heater to produce this superheated steam.
Kawamura also discloses a system for generating superheated steam (see paragraph 1).
Kawamura teaches an electromagnetic heater which, like Lewis, can produce a superheated steam in excess of 1200C (see paragraph 7).  Kawamura goes on to teach that utilizing an electric heat sources eliminated the need to combust fuel for heat which can adversely affect the environment.
As such, modifying Lewis to change the combustion based ultrasuperheated steam generator with the electric steam generator of Kawamura would have been obvious to one of ordinary skill in the art at the time of the invention in order to eliminate the need to combust fuel and pollute the environment.  Such a modification is nothing more than a simple substitution of one known element for another to yield entirely predictable results.
Regarding italicized limitations recited in claim 1 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (US 2003/0233788) in view of Sack (US 4,097,360) and Kawamura (JP 2000065312A with references made to the machine translation) and further in view of Chapman (US 2018/0171250).
Regarding claim 2, Lewis discloses the gas purifying device includes: 
a spray tower (64) connected with the gas-liquid separation device, to receive and process the waste gases by a primary treatment, so as to eliminate acid/alkali, heavy metal, chlorine and carbon.  Lewis further discloses a gas polishing step (70) along with further treatment of the gaseous product (such as distillation, paragraph 84-86).  Lewis, however, does not explicitly disclose a plasma treatment device to the produced gasses.
Chapman also discloses a pyrolysis system (paragraph 48).
Chapman teaches plasma treating a produced synthesis gas to produce a refined synthesis gas with reduced contaminants (paragraph 83).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the plasma treatment device of Chapman in place of the refining step of modified Lewis in order to further refine the produced synthesis gas.  Furthermore, such a modification is nothing more than a simple substitution of one known refining step for another to yield entirely predictable results.

Response to Arguments
Applicant's arguments filed 3/31/2021 have been fully considered but they are not persuasive. On pages 11 and 12, Applicant argues many of the process steps of the claimed invention such as the .
Applicant goes on to argue, on page 13, indentation 2, that one of ordinary skill would not modify Lewis with Sack because of the differences in how the pyrolyzer is operated in Lewis vs. Sack.  The Office notes that Lewis was not modified by Sack to change the method in which the pyrolyzer is operated.  Lewis was modified by Sack in order to preheat an incoming stream to reduce the need for external heat within the pyrolyzer.  Applicants arguments appear to be directed toward a modification that was not made by the Office in the rejection above.
On pages 14 and 15, indentations 3 and 4, Applicant makes similar arguments about the modification of Lewis by stating that one of ordinary skill would not modify Lewis with Sack because Lewis teaches a different product recycle method than that of Sack.  As mentioned above, Lewis was not modified with Sack for the purpose of changing how the solids, or lack thereof, are recycled in the pyrolyzer, Lewis was modified by Sack to teach preheating an incoming stream with heat that is already in the system to improve efficiency and reduce the need for external heat in the pyrolyzer.
On the bottom of page 15, Applicant argues that there is no motivation to combine the teachings of Chapman and modified Lewis because Lewis does not produce gaseous waste in need of being refined.  The Office respectfully disagrees with this argument.  Chapman teaches a different method of refining synthesis gas than Lewis does.  This method of refining produces different results than the refinining disclosed by Lewis.  One of ordinary skill would have been motivated to make this modification if the results of the plasma treatment device were more beneficial than those of the refining step of Lewis.  Furthermore, such a modification is nothing more than a simple substitution of one known refining step for another to yield entirely predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725